Citation Nr: 1533532	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  08-32 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right ankle degenerative arthritis with Achilles tendonitis (hereinafter "right ankle disability") prior to January 30, 2010.

2.  Entitlement to an initial rating in excess of 20 percent for right ankle disability since January 30, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to May 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for right ankle disability and assigned an initial 10 percent rating effective May 31, 2007 (the date of the claim for service connection).  Subsequent to the January 2008 rating decision, jurisdiction of the Veteran's claims file was transferred to the Indianapolis RO.  In an October 2011 rating decision, the Indianapolis RO assigned a 20 percent rating for the Veteran's right ankle disability, effective January 30, 2010.  Because the increased rating assigned to the Veteran's service-connected right ankle disability is not the maximum rating available for this disability, this claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

In January 2013, this matter was remanded for further development in order for the RO to obtain all outstanding VA treatment records, as well as afford the Veteran another VA examination if deemed necessary.  In the January 2013 remand, the Board noted that the issue of entitlement to service connection for a Haglund's deformity (heel disability) had been raised by the record and such was referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  Upon review of the record, it does not appear that this issue has been addressed.  As such, the issue is again referred to the AOJ for appropriate action.  In December 2014, the Veteran also submitted a claim (located in VBMS) for service connection for a lung disability due to medications he takes for the service-connected right ankle disability.  This matter is also referred to the AOJ for appropriate action.

In addition to the paper claims file, there are records in Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems associated with the appeal.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.


FINDINGS OF FACT

1.  Prior to January 30, 2010, the Veteran's right ankle disability has been manifested by pain, and, at most, moderate limitation of motion, without marked limitation of motion, ankylosis, malunion of the os calcis or astragalus, or astragalectomy.  

2.  Since January 30, 2010, the Veteran's right ankle disability is manifested by marked limitation of motion, without ankylosis, malunion of the os calcis or astragalus or astragalectomy.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior to January 30, 2010, for right ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (Code) 5271 (2014).

2.  The criteria for a rating in excess of 20 percent for right ankle disability since January 30, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Code 5271 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With regard to the right ankle disability, the Board observes that the Veteran has appealed with respect to the propriety of the initially assigned ratings for such disability from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran's claim for service connection for right ankle disability was granted and an initial rating was assigned in the January 2008 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received VA medical examinations for his claim, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Copies of relevant VA treatment records through February 2013 have also been associated with the Veteran's Virtual VA claims file.  Private medical records and Social Security Administration (SSA) records have also been incorporated into the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained, and the Veteran informed VA in July 2007 that he was not seeing any private physicians at this time and that all of his medical treatment was through the VA Medical Center (VAMC) in Indianapolis.  

The Veteran was afforded several VA examinations, most recently in February 2013 to address the severity of his service-connected right ankle disability.  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and examinations with relevant testing.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.

Finally, the Board finds that there was substantial compliance with the January 2013 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in the January 2013 remand directed the AOJ to obtain all outstanding VA treatment records dated from July 2007 to the present, and schedule the Veteran for an examination only if any additional medical evidence showed that the right ankle had increased in severity.  VA treatment records dated from July 2007 through February 2013 have been obtained and associated with the claims file.  Additionally, although the records did not show any increase in severity for the Veteran's right ankle disability, the Veteran was still afforded an adequate VA examination in February 2013.  Accordingly, the Board finds that there has been substantial compliance with the remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, supra.

In sum, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The effective date of the award of service connection for right ankle disability is May 31, 2007.  Here the AOJ has assigned staged ratings for the right ankle disability, and each stage will be addressed.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affect stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. 

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

However, consideration of 38 C.F.R. § 4.40 and § 4.45, and the accompanying case law, are not for application when a Veteran's disability is already rated at the maximum rating for limitation of motion.  Johnston v. Brown, 10 Vet. App. 80  (1997). 

Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Veteran contends that he is entitled to higher initial disability ratings for residuals of a right ankle disability.  Such disability has been rated under 38 C.F.R. § 4.71a, Code 5271, as 10 percent disabling, effective May 31, 2007 to January 29, 2010, and as 20 percent disabling, effective January 30, 2010.

Under Diagnostic Code 5271, ankle disability with moderate limitation of motion warrants a 10 percent rating.  A 20 percent rating is assigned for ankle disability with marked limitation of motion.  Id., DC 5271.  Standard range of ankle dorsiflexion is from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.

The terms "slight," "moderate," and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just," and all evidence must be evaluated in deciding rating claims.  38 C.F.R. § 4.6.




An initial rating in excess of 10 percent prior to January 30, 2010

VA treatment records dated from May 2006 through May 2007 show intermittent complaints for right ankle pain.

On August 2007 VA examination, the Veteran reported that he was able to stand for only 15-30 minutes, he indicated that he was unable to walk more than a few yards.  He reported symptoms of giving way, instability, pain, stiffness, and weakness.  He denied any episodes of dislocation or subluxation, locking, or effusion.  The Veteran reported right ankle warmth, redness, swelling, and tenderness.  Physical examination revealed an antalgic gait, dorsiflexion to 15 degrees with pain at 15 degrees.  There was no additional loss of motion with repetitive testing.  There was no loss of a bone or part of a bone, there was no joint ankylosis.  The examiner noted right ankle edema, tenderness, and painful movement; however there was no right ankle instability or tendon abnormality.  X-ray revealed partial thickness tear of the anterior margin of the Achilles tendon at its attachment to the calcanel tuberosity.  Chronic ankle pain with degenerative arthritis was diagnosed.

On December 2007 VA examination, the Veteran reported that he was unable to stand for more than a few minutes due to pain in his right ankle disability.  He denied deformity, giving way, instability, stiffness, weakness, episodes of dislocation or subluxation, locking episodes, effusion, flare-ups of joint disease, or inflammation.  Physical examination revealed the Veteran's gait was antalgic, there was no evidence of abnormal weight bearing, dorsiflexion was to 20 degrees, plantar flexion was to 45 degrees, there was no additional loss of motion with repetitive testing, there was no loss of a bone or part of a bone, there was no ankle ankylosis.  The examiner noted a January 2007 x-ray that showed partial tearing at the calcaneal insertion, tear of the anterior talofibular ligament, tear of the calcaneofibular ligament, subcutaneous and soft tissue edema, and moderate tibiotalar joint effusion.  Right Achilles tendinopathy with a partial tear at the calcaneal insertion was diagnosed.  The examiner noted that the Veteran's right ankle disability had mild effect with the Veteran' participating in chores and exercise, and a moderate effect in the participation of sports and recreation.

VA treatment records dated from June 2007 to December 2009 show intermittent treatment for right ankle complaints.  There are no additional physical examinations or range of motion studies documented in the records.

In light of the above evidence, the Board finds that prior to January 30, 2010, the Veteran's right ankle disability was not manifested by a marked limited motion.  Even after repetitions, at the August 2007 VA examination, there was 15 degrees of dorsiflexion, only 5 degrees less than normal in the plane of movement.  Further, the December 2007 VA examination report notes normal range of motion and no other medical record indicates that the Veteran could not move his right ankle.  

The Board has considered additional loss of function per 38 C.F.R. §§ 4.40 and 4.45, Mitchell, supra, and DeLuca, supra.  The Veteran's additional symptoms include pain, tenderness, instability and difficulty bearing weight.  The Board acknowledges that, at his most recent December 2007 VA examination, the Veteran exhibited antalgic gait and a mild effect with activities of daily living.  The Board notes, however, such did not result in functional loss that more nearly approximates marked limitation of ankle motion.  Specifically, at such time, examination revealed plantar flexion to 45 degrees, and dorsiflexion to 20 degrees.  Moreover, the Veteran was able to perform repetitive-use testing, with no additional limitations in range of motion.  Based on the objective evidence demonstrating that the Veteran's additional symptoms do not result in additional functional loss, the Board finds that the evidence of record does not show additional functional limitation due to these symptoms that is tantamount to the marked degree of limitation required to achieve the higher 20 percent evaluation.  38 C.F.R. § 4.71a, Code 5271.  As such, a higher evaluation based on limitation of motion is not warranted.  Id.

The Board has also considered the applicability of other, potentially applicable diagnostic criteria for rating the Veteran's right ankle disability, but finds that no higher rating is assignable any other diagnostic code.  There is no competent evidence of record documenting the presence of any ankylosis in the ankle or its equivalent so an increased or separate rating is not warranted under Codes 5270 or 5272.  Also, as there is no competent evidence demonstrating that the service-connected disability is manifested by malunion of the os calcis or astragalus, or astragalectomy.  Therefore, Codes 5273 are 5274, respectively, are inapplicable.  See 38 C.F.R. § 4.71a.  Indeed, the most recent December 2007 VA examination during this period documented no history of the aforementioned disorders.  Furthermore, the right ankle disability also has not been shown to involve any other factor(s) warranting evaluation under any other provision(s) of VA's rating schedule.  

Additionally, the Board has considered the Veteran's statements that a higher disability rating is warranted for his right ankle disability.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptomatology relating to his right ankle disability because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating such to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiners who examined him during this period and who have provided relevant medical findings in conjunction with the examinations.  In this regard, the medical findings (as provided in the examination reports) directly address the criteria under which his disability is evaluated.

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his right ankle disability.  Accordingly, the evidence preponderates against entitlement to an initial rating in excess of 10 percent prior to January 30, 2010 under Code 5271.  38 C.F.R. § 4.71a.

An initial rating in excess of 20 percent from January 30, 2010

VA treatment records dated from January 2010 to March 2013 show no specific treatment for right ankle disability.

On January 2010 VA examination, the Veteran reported pain in the right heel that was primarily worse with initial standing.  He indicated that he is in constant pain when ambulating, worse with start up, and resolves with sitting or rest.  He stated that he was not currently receiving any treatment for his right ankle.  The Veteran reported periods of flare-ups that occur 1 to 2 times per week and will last for about 24 hours.  He indicated that he was unsure as to what caused the flare-ups.  The Veteran stated that during the flare-ups he will elevate his leg and simply rest until the pain subsides.  He indicated that during this time his mobility is decreased by 60 percent.  He reported the use of a cane in order to relieve pressure on his foot.  The Veteran denied any episodes of dislocation or recurrent subluxation.  The examiner noted that the Veteran's right ankle disability affected his mobility and recreational activities.

Physical examination revealed dorsiflexion was reported to [2] degrees, plantar flexion was reported to [150] degrees.  There was no pain in the joint, fatigue, weakness, lack of endurance, or incoordination after repetitive motion.  There was objective evidence of tenderness only.  The Veteran's gait was antalgic, there was no evidence of abnormal weight bearing, there were functional limitations with standing and walking.  Valgus and Varus stress tests were both negative.  The ankle was not ankylosed.  There was no inflammatory arthritis.

In a March 2010 deferred rating decision, the RO requested clarification with the January 2010 examination, as the range of motion measurements appeared to be recorded in error.

On August 2010 VA examination, the Veteran reported right ankle symptomatology to include deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion.  He denied episodes of dislocation or subluxation, locking, and effusions.  The Veteran indicated that he experiences right ankle warmth and tenderness.  He indicated that he experiences incapacitating episodes of arthritis greater than four times a year for a duration of 1 to 2 weeks.  The Veteran stated that he was unable to stand for more than a few minutes and he was unable to walk more than a few yards.  He reported the frequent use of a cane.  Physical examination revealed the Veteran had an antalgic gait, there was no other evidence of abnormal weight bearing, there was no loss of a bone or part of a bone, there were no recurrent ankle dislocations and no inflammatory arthritis.  There was right ankle deformity, tenderness, guarding of movement, however there was no ankle instability or tendon abnormality.  Range of motion revealed dorsiflexion to 16 degrees and right plantar flexion to 18 degrees with objective evidence of pain, however there was no objective evidence of pain or additional limitations after three repetitions.  There was no right ankle ankylosis.  The Veteran reported that he was currently unemployed as a result of a heart disability.  The examiner noted that the Veteran's right ankle disability had mild effect with the Veteran' participating in bathing, toileting, and grooming; a moderate effect in the participation of chores, shopping, recreation, traveling, dressing, and driving; and a severe effect in the participation of exercise and sports.  The Veteran also indicated that sitting for an hour makes his ankle hurt and he must change positions.

On December 2012 VA examination, the Veteran denied any flare-ups.  Range of motion studies revealed plantar flexion to 45 degrees with objective evidence of pain at 10 degrees; dorsiflexion was to 15 degrees with objective evidence of pain at 10 degrees.  After repetitive testing, there was no change in plantar flexion range of motion, however, post-testing dorsiflexion was to 10 degrees.  There was no additional limitation in range of motion.  The right ankle demonstrated some functional loss and impairment, in that there was less movement than normal, weakened movement, and pain on movement.  There was pain on palpation in the right ankle.  There was normal muscle strength with right ankle plantar flexion and dorsiflexion.  Anterior drawer test was negative for right ankle laxity, however, Talar tilt test was positive for right ankle laxity.  There was no right ankle ankylosis.  There was no evidence of malunion of the os calcis or astragalus; or that the Veteran had undergone an astragalectomy.

On February 2013 VA examination, the Veteran reported that he was unable to walk for long distances, stand for any significant period of time, and he had trouble assuming a squat position because of stiffness in his right ankle.  The Veteran denied flare-ups.  Range of motion revealed plantar flexion was to 45 degrees with pain at 10 degrees, dorsiflexion was to 15 degrees with pain at 10 degrees.  After repetitive testing, there was no change in plantar flexion range of motion, however, post-testing dorsiflexion was to 10 degrees.  There was no additional limitation in range of motion.  There was no additional limitation in range of motion.  The right ankle demonstrated some functional loss and impairment, in that there was less movement than normal, weakened movement, and pain on movement.  There was pain on palpation in the right ankle.  There was normal muscle strength with right ankle plantar flexion and dorsiflexion.  Anterior drawer test was negative for right ankle laxity, however, Talar tilt test was positive for right ankle laxity.  There was no right ankle ankylosis.  There was no evidence of malunion of the os calcis or astragalus; or that the Veteran had undergone an astragalectomy.

Based on the foregoing, the Board finds that since January 30, 2010, the initial rating in excess of 20 percent for the Veteran's right ankle disability is not warranted.  Throughout this period, the Veteran's right ankle disability has been manifested by some instability, weakness, stiffness, swelling, redness, pain, giving way, lack of endurance, fatigue, and tenderness, with painful, marked limitation of motion and tenderness to palpation, without evidence of ankylosis of the ankle, or subastragalar or tarsal joint, or malunion of os calcis or astragalus, or astragalectomy.  

The Board initially notes that the Veteran is currently in receipt of the maximum schedular rating for his right ankle disability under DC 5271.  Specifically, such provides for a maximum 20 percent rating for marked limitation of ankle motion.  Therefore, while the Veteran has competently reported instability, weakness, stiffness, swelling, redness, pain, giving way, lack of endurance, fatigue, and tenderness, such may not serve as a basis for an increased rating under DC 5271.  Specifically, as the Veteran's disability is already rated at the maximum rating for limitation of motion, the Board need not consider the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the accompanying case law.  Johnston, 10 Vet. App. 80.

Furthermore, based on the foregoing, the Board finds that there is no medical or lay evidence of ankylosis of the ankle, or subastragalar or tarsal joint, or malunion of os calcis or astragalus, or astragalectomy so as to warrant a higher or separate rating under the other Codes referable to the evaluation of the right ankle disability.  In this regard, the evidence clearly demonstrates that the Veteran is capable of right ankle motion, albeit limited.  Furthermore, the January 2010, August 2010, December 2012, and February 2013 VA examiners specifically found no evidence of deformity or ankylosis.  Therefore, higher or separate ratings are not warranted under Codes 5270, 5272, 5273, or 5274.

The Board further determines there are no additional symptoms associated with the Veteran's right ankle disability, to include impairment of the tibia and fibula, or neurological or muscle impairment, that would warrant consideration of alternative Codes.

In reaching the above conclusions, the Board has not overlooked the Veteran's statements and testimony and with regard to the severity of his service-connected right ankle disability.  In this regard, as noted, the Veteran is competent to report on factual matters of which he has firsthand knowledge, e.g., experiencing pain and weakness, or witnessing difficulty with movement.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence was provided by the Veteran during the course of his VA examinations.  The Veteran is competent to report his current symptomatology as it pertains to his right ankle, and the Board finds that the statements by the Veteran are credible. 

However, again, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise to diagnose or observe, which the Veteran has not been shown to have or where these types of findings are not readily observable by a lay person, the Board has accorded greater probative weight to objective medical findings and opinions provided by the Veteran's treatment reports and his VA examination reports.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Other Considerations

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

In this case, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected right ankle disability.  In this regard, the specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to his musculoskeletal disorder of the ankle, which includes pain and loss of motion as well as the functional impairment resulting from such symptoms, either singularly or in combination.  

In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's ankle disability.  Specifically, such require application of the holding in Deluca, supra, and Mitchell, supra, which, in turn, requires consideration of 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  Consequently, the Board finds that there are no additional symptoms of the Veteran's service-connected disability to warrant an extra-schedular rating.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disability addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected right ankle disability is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a total disability rating based on individual unemployability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  In the instant case, the Veteran is not currently employed due to a heart disability.  The Board notes, however, though the Veteran has reported impairment with his work due to his right ankle disability, he has not alleged, and the evidence does not show, that such renders him unemployable.  Moreover, such impairment at work is contemplated by his assigned ratings.  Therefore, no further consideration with regards to TDIU is necessary.

In sum, Board finds that the preponderance of the evidence is against increased initial ratings for the Veteran's right ankle disability prior to and from January 30, 2010.  As such, the benefit of the doubt doctrine is not applicable and the Veteran's claims for initial increased ratings must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial rating in excess of 10 percent for right ankle disability prior to January 30, 2010 is denied.

An initial rating in excess of 20 percent for right ankle disability since January 30, 2010 is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


